DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Response to Restriction filed on 5/20/2022.
3.	This Office Action is made Non-Final.
4.	Claims 1-11 and 26-44 are pending.
5.	Claims 12-25 are not elected and thereby cancelled. 
6.	Claims 31-44 are new. 
7.	Claims 8-10 and 32-34 are objected to for allowable subject matter. 
Election/Restrictions
8.	Applicant’s election without traverse of Group 1 in the reply filed on 5/20/2022 is acknowledged.
Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	Claims 40-44 are interpreted under 35 U.S.C 112 (f). Claim 40 recites “An apparatus comprising means for receiving….means for communicating” In addition, dependent claims 41-44 are included in the 35 U.S.C. 112(f) claim interpretation.
	A review of the specification shows that the following: Fig. 2 and Sections [0041-0045]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended for example to recite an Antenna for “means for receiving” limitations.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
1.	Claims 8-10 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior arts in combination do not render the limitations obvious the claim elements recited in the objected dependent claims of round trip delay of beam center, difference between a round trip delay of a UE and maximum round trip delay of set of beams connected to BS, and maximum round-trip delay of round-trip delays for a set of beams connected to the BS.
Therefore, the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-7, 11, 26-31, and 35-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. US 20190239214 hereafter Yang.

As to Claim 1. (Original)    Yang discloses a method of wireless communication performed by a user equipment (UE), comprising [Fig. 18 (Diagram of UE/User Equipment-120), Sections 0001, 0035: The present invention relates to a wireless communication system, a method and apparatus for transmitting/receiving a wireless signal.  In wireless system, a user equipment (UE) receives information through downlink from BS and transmits through uplink to BS]:
receiving, from a base station (BS), information indicating scheduling information [i.e. DCI/control information/DL grant] related to [Sections 0052, 0054-0055: DCI includes uplink or downlink scheduling information for UE. The BS determines a PDCCH format according to DCI to be transmitted to the UE. The PDCCH carries message known as DCI which includes resource assignment (i.e. scheduling) information for a UE] one or more variable delays for an uplink transmission [Sections 0134, 0152: Multiple N candidate delays are preconfigured, N candidate delays/delay indexes implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information],
wherein the scheduling information [i.e. DCI/control information/DL grant] identifies a scheduling delay of the one or more variable delays [Section 0134, 0140, 0152: One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A plurality of candidate delays are preconfigured, a field  indicating the A/N delay in the DL grant DCI is defined as an A/N delay indicator (ADI), A specific delay value is indicated through the ADI. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information];
    and communicating [i.e. UL or A/N transmission, PUCCH/PUSCH] with the BS in accordance with the scheduling information [Sections 0131, 0134, 0139: N candidate delays indicated through the DL grant DCI; a delay (e.g., Dn) having the n-th index among the N delays are selected; As a result, the UE apply the delay of Dn and perform A/N transmission (i.e. UL transmission/communication) using resource includes a PUCCH resource. UL grant DCI scheduled/assigned for UL data transmission. N delay-resource pairs indicated through the DL grant DCI, and the UE apply/use the delay and resource configured to perform A/N transmission (i.e. UL transmission/communication)].
 
As to Claim 2. (Original)   Yang discloses the method of claim 1, wherein the scheduling delay is based at least in part on a common [i.e. semi-static, see 0061 in Applicant’s PgPub] scheduling delay [Sections 0107, 0168, 0169: For cross-CC scheduling, a carrier indicator field (CIF) is used in a PDCCH can be determined by higher layer signaling  semi-statically. The A/N transmission (i.e. uplink transmission) delay for may be set to one fixed value semi-statically. An A/N transmission delay for specific scheduling DCI transmission)-based may also be semi-statically set] 
          and a dynamic scheduling delay [Sections 0168, 0198: On the other hand, an A/N transmission delay for DL data based on general scheduling may be dynamically changed/indicated among a plurality of different candidate values as defined as K. While multiple candidate delay values of the A/N transmission delay may be preconfigured through a higher layer signal and one of the preconfigured values may be dynamically indicated through the DL grant DCI]. 

As to Claim 3. (Original)    Yang discloses the method of claim 2, wherein the common [i.e. semi-static, see 0061 in Applicant’s PgPub] scheduling delay is signaled per cell or per beam [Fig. 14, Sections 0118, 0134, 0168, 0203: A transmitter transmit signal in beams. One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. The A/N transmission (i.e. uplink transmission) delay for may be set to one fixed value semi-statically. The DD transmission delay candidate set configured according to a beam index indicated for DL data reception].

As to Claim 4. (Original)  Yang discloses the method of claim 2, wherein the common [i.e. semi-static, see 0061 in Applicant’s PgPub]  scheduling delay applies to all uplink transmissions of a channel type [Section 0040, 0134, 169, 0202: The UE transmit on PUSCH/PUCCH (examples of channel type). Multiple N candidate delays are preconfigured, N candidate delays/delay indexes implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. An A/N transmission delay for specific scheduling DCI transmission)-based may also be semi-statically set. A semi-static resource type of using PUCCH resource configured indicating one of the configured resources through the DC],
     and wherein the dynamic scheduling delay is specific to a transmission of the channel type [Sections 0198, 0202: While multiple candidate delay values of the A/N transmission delay may be preconfigured through a higher layer signal and one of the preconfigured values may be dynamically indicated through the DL grant DCI. A dynamic resource type of configuring multiple candidate PUCCH resources indicated through the DCI].

As to Claim 5. (Original)  Yang discloses the method of claim 2, wherein the common [i.e. semi-static, see 0061 in Applicant’s PgPub] scheduling delay is signaled on a per-UE [i.e. UE-specific] basis [Sections 0054, 0107, 0134, 0168, 0169: The PDCCH is for a specific UE. For cross-CC scheduling, a carrier indicator field (CIF) is use; Presence of the CIF in a PDCCH can be determined by higher layer signaling semi-statically and UE-specifically. One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. The A/N transmission (i.e. uplink transmission) delay for may be set to one fixed value semi-statically. An A/N transmission delay for specific scheduling].

As to Claim 6. (Original) Yang discloses the method of claim 2, wherein the common [i.e. semi-static, see 0061 in Applicant’s PgPub]  scheduling delay is broadcasted [Sections 0037, 0134, 0168, 0169: The UE may receive broadcast information from the cell.  One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. The A/N transmission (i.e. uplink transmission) delay for may be set to one fixed value semi-statically. An A/N transmission delay for specific scheduling DCI transmission)-based may also be semi-statically set].

As to Claim 7. (Original)   Yang discloses the method of claim 1, wherein the scheduling information identifies one or more dynamic scheduling delays that are to be used to determine a delay, of the one or more variable delays [Sections 0134, 0168, 0198: One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. On the other hand, an A/N transmission delay for DL data based on general scheduling may be dynamically changed/indicated among a plurality of different candidate values as defined as K. While multiple candidate delay values of the A/N transmission delay may be preconfigured through a higher layer signal and one of the preconfigured values may be dynamically indicated through the DL grant DCI] from a reference uplink slot or a system frame [i.e. subframe/SF, see 0048] number associated with the UE [Sections 0129, 0131, 0162:  An A/N transmission delay (simply, delay) refers to a value related to a DL grant/data-to-HARQ-ACK delay. The DL grant DCI indicating one of the N candidate delays is received in SF #n, the UE may transmit the A/N for the DL data (channel) PDSCH indicated by the DL grant DCI in SF #(n+Dn) using A/N resource. The scheme of section set to correspond to the number of candidate A/N delays, when K candidate A/N delays are configured, the A/N payload may be composed of A/Ns corresponding to K SFs].

As to Claim 11. (Original)    Yang discloses the method of claim 1, wherein the scheduling delay [Section 0013, 0134: Transmission delay indicated for reception of the downlink scheduling information. One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission] is based at least in part on an offset between downlink slots associated with the BS and uplink slots associated with the UE [Sections 0094, 0127, 0129: A timing offset information is used in the UL (uplink uses slots see 0045). Timing (i.e. slot see 0042) refer to delay between DL reception and feedback transmission i.e. A/N transmission delay between UL grant DCI reception and corresponding UL data transmission. When the DL grant/data-to-HARQ-ACK delay is expressed as a default delay+offset, the A/N transmission delay may refer to the value of the offset].

As to Claim 26. (Original) Yang discloses a user equipment (UE) for wireless communication, comprising [Fig. 18 (Diagram of UE/User Equipment-120), Sections 0001, 0035: The present invention relates to a wireless communication system, a method and apparatus for transmitting/receiving a wireless signal.  In wireless system, a user equipment (UE) receives information through downlink from BS and transmits through uplink to BS]:
a memory [Memory-124]; and one or more processors [Processor-122] operatively coupled to the memory, the memory and the one or more processors configured to [Fig. 18, Sections 0208: The UE-120 includes a processor-122, a memory-124; the processor configured to implement the procedures and/or methods proposed by the present invention; memory 124 is connected to the processor 122 and stores information related to operations of the processor 122],
receive, from a base station (BS), information indicating scheduling information [i.e. DCI/control information/DL grant] related to [Sections 0052, 0054-0055: DCI includes uplink or downlink scheduling information for UE. The BS determines a PDCCH format according to DCI to be transmitted to the UE. The PDCCH carries message known as DCI which includes resource assignment (i.e. scheduling) information for a UE] one or more variable delays for an uplink transmission [Sections 0134, 0152: Multiple N candidate delays are preconfigured, N candidate delays/delay indexes implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information],
 wherein the scheduling information [i.e. DCI/control information/DL grant] identifies a scheduling delay of the one or more variable delays [Section 0134, 0140, 0152: One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A plurality of candidate delays are preconfigured, a field  indicating the A/N delay in the DL grant DCI is defined as an A/N delay indicator (ADI), A specific delay value is indicated through the ADI. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information];
 	and communicate [i.e. UL or A/N transmission, PUCCH/PUSCH] with the BS in accordance with the scheduling information [Sections 0131, 0134, 0139: N candidate delays indicated through the DL grant DCI; a delay (e.g., Dn) having the n-th index among the N delays are selected; As a result, the UE apply the delay of Dn and perform A/N transmission (i.e. UL transmission/communication) using resource includes a PUCCH resource. UL grant DCI scheduled/assigned for UL data transmission. N delay-resource pairs indicated through the DL grant DCI, and the UE apply/use the delay and resource configured to perform A/N transmission (i.e. UL transmission/communication)].

As to Claim 27. (Original) The UE of claim 26, wherein the scheduling delay is signaled on a per- UE basis [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 28. (Original) The UE of claim 26, wherein the scheduling delay is based at least in part on a common scheduling delay and a dynamic scheduling delay [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29. (Original) The UE of claim 26, wherein the scheduling delay is signaled per cell or per beam [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30. (Currently Amended) The method UE of claim 26, wherein the scheduling delay applies to all uplink transmissions of a channel type, and wherein the one or more variable delays are specific to a transmission of the channel type [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 31. (New) The UE of claim 26, wherein the scheduling information identifies one or more dynamic scheduling delays that are to be used to determine a delay, of the one or more variable delays, from a reference uplink slot or a system frame number associated with the UE [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 35. (New) The UE of claim 26, wherein the scheduling delay is based at least in part on an offset between downlink slots associated with the BS and uplink slots associated with the UE [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 36. (New) Yang discloses a non-transitory computer-readable medium [Memory-124] storing a set of instructions for wireless communication [Section 0001], the set of instructions comprising: one or more instructions that, when executed by one or more processors [Processor-122] of a user equipment (UE), cause the UE to [Fig. 18, Sections 0208, 0212: The UE-120 includes a processor-122, a memory-124; the processor configured to implement the procedures; memory is connected to the processor 122 and stores information related to operations of the processor. For example, software code may be stored in a memory unit and executed by a processor];
receive, from a base station (BS), information indicating scheduling information [i.e. DCI/control information/DL grant] related to [Sections 0052, 0054-0055: DCI includes uplink or downlink scheduling information for UE. The BS determines a PDCCH format according to DCI to be transmitted to the UE. The PDCCH carries message known as DCI which includes resource assignment (i.e. scheduling) information for a UE] one or more variable delays for an uplink transmission [Sections 0134, 0152: Multiple N candidate delays are preconfigured, N candidate delays/delay indexes implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information],
 wherein the scheduling information [i.e. DCI/control information/DL grant]  identifies a scheduling delay of the one or more variable delays [Section 0134, 0140, 0152: One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A plurality of candidate delays are preconfigured, a field  indicating the A/N delay in the DL grant DCI is defined as an A/N delay indicator (ADI), A specific delay value is indicated through the ADI. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information];
 	and communicate [i.e. UL or A/N transmission, PUCCH/PUSCH] with the BS in accordance with the scheduling information [Sections 0131, 0134, 0139: N candidate delays indicated through the DL grant DCI; a delay (e.g., Dn) having the n-th index among the N delays are selected; As a result, the UE apply the delay of Dn and perform A/N transmission (i.e. UL transmission/communication) using resource includes a PUCCH resource. UL grant DCI scheduled/assigned for UL data transmission. N delay-resource pairs indicated through the DL grant DCI, and the UE apply/use the delay and resource configured to perform A/N transmission (i.e. UL transmission/communication)].

As to Claim 37. (New) The non-transitory computer-readable medium of claim 36, wherein the scheduling delay is signaled on a per-UE basis [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 38. (New) The non-transitory computer-readable medium of claim 36, wherein the scheduling delay is based at least in part on a common scheduling delay and a dynamic scheduling delay [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 39. (New) The non-transitory computer-readable medium of claim 36, wherein the scheduling delay applies to all uplink transmissions of a channel type, and wherein the one or more variable delays are specific to a transmission of the channel type [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 40. (New) Yang discloses an apparatus [User equipment (UE)] for wireless communication, comprising [Fig. 18 (Diagram of UE/User Equipment-120), Sections 0001, 0035: The present invention relates to a wireless communication system, a method and apparatus for transmitting/receiving a wireless signal.  In wireless system, a user equipment (UE) receives information through downlink from BS and transmits through uplink to BS]:
means for [Fig. 18, Section 0208, 0211: The UE includes RF unit to receive. The embodiments of the present invention may be achieved by various means, for example, hardware, processors, controllers etc.] receiving, from a base station (BS), information indicating scheduling information [i.e. DCI/control information/DL grant] related [Sections 0052, 0054-0055: DCI includes uplink or downlink scheduling information for UE. The BS determines a PDCCH format according to DCI to be transmitted to the UE. The PDCCH carries message known as DCI which includes resource assignment (i.e. scheduling) information for a UE] to one or more variable delays for an uplink transmission [Sections 0134, 0152: Multiple N candidate delays are preconfigured, N candidate delays/delay indexes implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information],
wherein the scheduling information [i.e. DCI/control information/DL grant] identifies a scheduling delay of the one or more variable delays [Section 0134, 0140, 0152: One of the N candidate delays/delay indexes may be implicitly determined according to a DL control channel transmission resource for carrying UL grant DCI scheduled/assigned for UL data transmission. A plurality of candidate delays are preconfigured, a field  indicating the A/N delay in the DL grant DCI is defined as an A/N delay indicator (ADI), A specific delay value is indicated through the ADI. A different plurality of resources configured for each transmission delay; transmission delay indicated using a field in the DL scheduling information];
 	and means [RF unit-126, Section 0208] for communicating [i.e. UL or A/N transmission, PUCCH/PUSCH] with the BS in accordance with the scheduling information [Sections 0131, 0134, 0139: N candidate delays indicated through the DL grant DCI; a delay (e.g., Dn) having the n-th index among the N delays are selected; As a result, the UE apply the delay of Dn and perform A/N transmission (i.e. UL transmission/communication) using resource includes a PUCCH resource. UL grant DCI scheduled/assigned for UL data transmission. N delay-resource pairs indicated through the DL grant DCI, and the UE apply/use the delay and resource configured to perform A/N transmission (i.e. UL transmission/communication)].

As to Claim 41. (New) The apparatus of claim 40, wherein the scheduling delay is signaled on a per-device basis [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 42. (New) The apparatus of claim 40, wherein the scheduling delay is based at least in part on a common scheduling delay and a dynamic scheduling delay [See Claim 2rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 43. (New) The apparatus of claim 40, wherein the scheduling delay is signaled per cell or per beam [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 44. (New) The apparatus of claim 40, wherein the scheduling delay applies to all uplink transmissions of a channel type, and wherein the one or more variable delays are specific to a transmission of the channel type [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: a. Xiong et al. US 20200245361 in particular Section [0012] user equipment (UE) in a wireless communication system is provided. The UE comprises: a transceiver; and at least one processor, wherein the transceiver is configured to receive, from a base station, downlink control channel information and receive an uplink data transmission grant according to an indication of the downlink control channel information; wherein the at least one processor is configured to extract a first UL delay parameter from an MAC header of the uplink data transmission grant message or from the downlink control channel information; and wherein the transceiver is further configured to determine, according to a time unit index n and the first UL delay parameter, the time to transmit uplink data by the UE, and transmit the uplink data according to the determined transmission time, wherein the n is a time unit index of the uplink data transmission grant or a time unit index of the downlink control channel.
b. Furuskog et al. US 20160227575 in particular Section [0002] apparatus and method of successively transmitting multiple Random-Access Response (RAR) messages from a network entity to a User Equipment (UE) when the network entity employs narrow beamforming, wherein each RAR message contains a scheduling-delay indicator in an Uplink (UL) grant carried in the RAR message so as to provide an adjustable time delay for the UE's uplink transmission scheduled by the UL grant.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477